Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1232 Page 1 of 43
                                         UNCLASSIFIED

                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/26/2019

 Name and Office of Typist(s):               SD76478; SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171102_0078.MP3
  If Applicable−Date, Time, Duration:       00:27:18- 00:28:53


                                 VERBATIM TRANSCRIPTION

 Participants:

                   (VK) Vikram Khanna
                   (AH) Andrew Hackett
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:


                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                           1
                                                                                     18CR3072-DMS


                                         UNCLASSIFIED
                                                                    SC14_15-TRANS-032277
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1233 Page 2 of 43
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


CHS:        --I mean I’m sure you watch—

AH:         Yes.

CHS:        --you watched uh, and-and I’m just going off of Vik. You watch Q-B-I-O, you
            understand how it goes. I have to tell you the worst day was when it went to
            twelve bucks, you know why?

AH:         Yeah [Laughs].

CHS:        Cause’ nobody could—

AH:         You couldn’t-you had no stock to sell.

CHS:        --nobody could execute and—

AH:         Mhm.

CHS:        --and I’m only five-seven and I-I was screaming like I was six-two, you know—

AH:         [Laughing].

CHS:        --you know, I-I was an unpleasant—

AH:         I rem-I rem—

CHS:        --I was a very unpleasant individual on that day, if everybody can remember, uhm
            so—

AH:         --yeah I bet.

CHS:        --so uh, I can’t uh, I can’t get there from here on this one, I-I’m not gonna’ be you
            know, quarter half a million dollar deep and-and we can’t execute or-or can’t
            uh—

AH:         And we can’t execute.

CHS:        --our shit together, so uhm—

AH:         Yeah.


                                              1

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032278
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1234 Page 3 of 43
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


CHS:        --alright, so I understand—

AH:         That’s another thing too, rather than having-was it all the stock at one brokerage
            firm? Cause’ my suggestion would be-on the three-on the-the two hundred, or a
            hundred seventy-seven thousand we-we can put at World Wide Financial, and
            then the other—

VK:         [UI] [OV]—

AH:         --three hundred thousand.

VK:         [UI] do it again.—

AH:         Hello?

CHS:        No, I can hear him go ahead.

VK:         Sorry guys just give me one second [UI].

AH:         And then the other three hundred thousand can be deposited, [UI] I don’t know,
            Wilson Davis, and then the other hundred thousand that they owe us—

VK:         [UI] [OV]—

AH:         --can be dep-deposited at another brokerage firm so we don’t have these
            problems.

CHS:        Okay, I’m with you—

VK:         [UI] [OV]—

CHS:        --I’m with you Andrew on all of the, that—

AH:         Right, ‘cause then you know it’s-if you have all the-everything at one [UI] then
            you run into, you run into problems like that and I’ve had problems like that too
            and, it’s depressing, you feel like shit at the end of the day [UI] to do.

CHS:        Right.

AH:         So.


                                             2

                                     UNCLASSIFIED
                                                                        SC14_15-TRANS-032279
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1235 Page 4 of 43
                                                        UNCLASSIFIED

               File Number: 318C-SD-2080547-INV14
               Task Number:
               Recording Date: 11/02/2017


               End of transcript [00:27:18- 00:28:53]




                                                             3

                                                        UNCLASSIFIED
                                                                 SC14_15-TRANS-032280
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1236 Page 5 of 43
                                         UNCLASSIFIED

                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/12/2019

 Name and Office of Typist(s):               SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171025_0042.MP3
  If Applicable−Date, Time, Duration:        00:00:00 - 00:08:58

                                 VERBATIM TRANSCRIPTION

 Participants:

                   (VK) Vik Khanna
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                           2
                                                                                    18CR3072-DMS
                                         UNCLASSIFIED
                                                                           SC14_15-TRANS-032235
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1237 Page 6 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        Call with Vik at 2:06 P.M. on October 25th.

[PHONE RINGING]

VK:         Hi, sunshine.

CHS:        Hey, how are ya?

VK:         I’m okay.

CHS:        Okay, HV-what was it? HV—

VK:         Hotel-Victor-Sierra-Tango.

CHS:        Sierra-Tango.

VK:         Now these are the same guys that brought the Yuengling deal for me. With the
            Yuengling deal, they’ve got 250 they’re putting up next week. They’ve got some-
            you know they’re putting into the deal. Blah blah blah. They’re gonna get DWAC
            eligible. Its gonna take a month just to kind of—

CHS:        Right. It’s kinda it’s on the horizon but it’s pretty close but we can see it.

VK:         Yea I mean I’m not sure if you still like it. I still like it. I mean they’re—

CHS:        Oh yea.

VK:         I think it’s just fantastic—

CHS:        Yea.

VK:         --you know, so um [UI] [OV]

CHS:        So what’s this thing?

VK:         Number 2, this is one that they have on-onboard. Um there’s a little bit of medical
            cannabis on there as well, but you know I don’t know. Times are changing,
            especially with-with these deals. So I don’t know where the social pay-per-click
            is, but they’re making money. They’ve got three different angles. They’ve got



                                               1

                                      UNCLASSIFIED
                                                                                  SC14_15-TRANS-032236
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1238 Page 7 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


            mobile, cannabis, and um social media. And the ex-guy who started Activision,
            that-you know Activision, that gaming company?

CHS:        Yea.

VK:         He’s the one that’s behind this deal.

CHS:        Okay so H, Hotel-Victor-Sierra-Tango.

VK:         Yep. There’s 200,000 shares at Seton where my [UI] [OV]

CHS:        Oh-oh Seton [OV] was that uh is that offshore place that you know of.

VK:         Yea. That’s where Kip is at as well so I can get—

CHS:        Oh-oh.

VK:         --I can get my hands around it.

CHS:        Okay 200,000—

VK:         Then 750 coming in through an S-1.

CHS:        Wha-what’d you say, 50?

VK:         750.

CHS:        Oh 750.

VK:         750,000 coming in on an S-1 free trading.

CHS:        Where would that be?

VK:         Well, wherever we tell them to put it.

CHS:        Well will Kip hold it?

VK:         Kip will hold it. I got some other people I’m working on. Bill can through uh, you
            know, through his offshore stuff now too.

CHS:        Yea but you-you know Kip.

                                              2

                                     UNCLASSIFIED
                                                                              SC14_15-TRANS-032237
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1239 Page 8 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:         I don’t need to bring everybody in. I just need to bring, you know.

CHS:        Okay so 750 maybe with Kip, maybe not. But, whatever, okay.

VK:         Whatever. We’ll figure that out.

CHS:        That’s 900,000. That’s uh that’s 5 million dollars worth of paper. So, they want to
            run um—

VK:         There’s 25, 30,000 in the float. I think he-I think I bought 15,000 the other day.
            You know, I’m selling a little bit. I’m just trying to make a make a – you know -
            I’m buying, I’m selling-I’m just-there’s 25, 30,000 floating out there.

CHS:        Okay, so what do they want to do?

VK:         Well I told’em, if they want to work on this as quickly as possible, then, you
            know, wait for the-the Yuengling deal. I said to them, I haven’t gone to,
            percentages yet, I go, I gotta send it to my guy and see whether it works because
            of this weed aspect to it. Um but I have other people I can talk to. So, that’s where
            I left it.

CHS:        So, okay I will send it to him. I will have him do a write-up. I will get him to-see
            if he can get an ads approved and that’ll take a week, ten days?

VK:         Okay.

CHS:        And if he can get ads approved, then it’s, you know.

VK:         It’s 60/40 our way. That’s just the way it is.

CHS:        Ah 60/40. Do we put up the money to run the uh--

VK:         Yea I didn’t I didn’t tell him after cost or anything. I usually do, but I forgot. I just
            said 60/40 our side, so I think cost comes from our side.

CHS:        Okay.

VK:         I can try. I can go after cost. That’s just whatever.




                                               3

                                      UNCLASSIFIED
                                                                                   SC14_15-TRANS-032238
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1240 Page 9 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        No, so-so if you can get ahold of-so if it’s 60/40 no matter what, then you need to
            get ahold of the DTC and the shareholder list so you can see, you know, you can
            prove out the float—

VK:         Yea [UI] [OV]

CHS:        --you know what I mean?

VK:         That that laundry list is always there. I just need to know that the first thing we
            get-if we pass-if we pass the smell test then I think everybody [UI 4:13] getting
            their stuff done—

CHS:        Well—

VK:         --otherwise, you know—

CHS:        --well you were saying you were saying it’s pretty, pretty thin, right?

VK:         Yea, I mean it’s-[CHUCKLES] there’s nothing out there.

CHS:        Alright, let me see the historical. I’m just looking at something here. Yea it
            doesn’t trade. There’s no-no volume and it’s big numbers. I mean it went from $4
            to $8—

VK:         Yea—

CHS:        --on 50,000 shares.

VK:         --I think we can knock it down a little bit and start from 3 or 2 if we need to, but I
            don’t um-I haven’t made a phone call yet, but I know one of my guys, LD I talked
            to him. Well I sent him a message saying that I might have a deal. I know phone
            room guys that will love this thing, eat it up so.

CHS:        Okay so-so, set that aside. So-so are these US guys or are they Canadian guys?

VK:         These are all US guys and—

CHS:        So these are US guys that have [OV]—




                                              4

                                     UNCLASSIFIED
                                                                                 SC14_15-TRANS-032239
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1241 Page 10 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:         And one and one [OV] and one Canadian. The guys that running-running this deal
            is out Toronto and [UI] and the Andrew Hackett guy.

CHS:        Oh this Hackett guy.

VK:         Yea.

CHS:        So one of the guys is Hackett and the rest of ‘em are US guys.

VK:         The rest of them are I don’t know, are behind Hackett. But him and Ki-and Kip
            are very tight. Kip’s tight with Hackett. And uh, you know they know how to get-
            they know how to keep Hackett on [UI] [OV]

CHS:        Well it-it-it doesn’t really matter if Kip’s got the paper.

VK:         Yea so I told Kip, I go I don’t care, I want you to get the paper anyway. So if
            there’s a- you now I’m pretty sure-and, you know, Seton’s pretty good with
            distributions and working with, you know, a document, you know.

CHS:        Will-will Kip only use Seton if he get-so he’s got the 200—

VK:         No I got-I got him-he’s also got an account at Wilson Davis. He’s got an account
            at a few other places which I’m gonna try to utilize, but the offshores, you know I
            mean there’s just – just - you can just deposit anything there.

CHS:        Okay so Seton is strong. It’s easy to go to.

VK:         Well they’ll respect you if they know who you are because Kip’s made some
            money for the boys at Seton so they all you know kind of—

CHS:        Well try and get this-so just say yes and go and try and get this deal.

VK:         Okay.

CHS:        And I’m gonna go and - and work the other side right now and I’ll just tell him he
            has to do it.

VK:         Okay I will go and find that out and I’ll tell him we need about a week to 10 days
            to see whether our ads even get past muster and we’re gonna spend money on our
            end. Um—

                                               5

                                      UNCLASSIFIED
                                                                                 SC14_15-TRANS-032240
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1242 Page 11 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        I’m pretty sure that we’ll be fine.

VK:         Okay, I’m just wondering if I should ask for costs or not [CHUCKLES].

CHS:        That’s up to you.

VK:         If I ask for costs, what can my budget cost-what can they budget cost it—

CHS:        It doesn’t matter. Whatever number it is, it just offsets our cost. We are going to
            spend 100 to 100 and a half a month.

[COUGHS]

CHS:        So whatever you get, you get. You know-you know what I’m saying?

VK:         Yea.

CHS:        I mean if they go, ah okay well 50, or okay well 70, or okay well 100, whatever. It
            just offsets.

VK:         Okay so I’ll just leave it 60/40, we take care of the costs and then we can just—

CHS:        Well you’re telling me that there’s at least a million shares, 200 plus 750.

VK:         Yea.

CHS:        And with no cost on their side. In other words, I don’t care what they paid for
            their pip-their paper.

VK:         Well I’ll get the costs. Fuck it. I’ll figure it out.

CHS:        What I’m saying is if they’re not having to recognize the cost of the marketing, I
            don’t give a shit what they paid for the paper. It’s a million share—

VK:         Yea.

CHS:        --it’s a million shares and whatever they sell for, they sell for.




                                                  6

                                       UNCLASSIFIED
                                                                                 SC14_15-TRANS-032241
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1243 Page 12 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:            The point I’m-the point I’m-I’m just trying to tell him I just-if they come back to
               me and say how much you thinking are we are going to spend. I’m gonna say, you
               know 150 to 200 a month. That’s what I’m going to say to them.

CHS:           Yea.

VK:            So you know—

CHS:           If that-if that offsets what they paid for the paper then, do you see what I’m
               saying?

VK:            Yea.

CHS:           Okay and where-are you tal-you’re just talking to Kip. You’re not talking to
               Hackett?

VK:            I’m talking to Kip and Andrew, both. Kip always put him on spea-on-on
               conference call with me.

End of transcript [00:00:00 - 00:07:59]




                                                 7

                                          UNCLASSIFIED
                                                                                   SC14_15-TRANS-032242
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1244 Page 13 of 43
                                UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 10/31/2017


                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/12/2019

 Name and Office of Typist(s):               SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171031_0062.MP3
  If Applicable−Date, Time, Duration:        00:00:25 - 00:09:10

                                 VERBATIM TRANSCRIPTION

 Participants:

                   (VK) Vikram Khanna
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:

                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                               1                                           3
                                                                                     18CR3072-DMS
                                         UNCLASSIFIED
                                                                           SC14_15-TRANS-032252
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1245 Page 14 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         Hi, bro

CHS:        Hi I was just pushing the button and you disappeared there, sorry.

VK:         Copy. I just figured you were busy.

CHS:        No, I think I got 3 Protons—

VK:         Yea

CHS:        --altogether. Uh one is um-now let me pull it all back up. What is—

VK:         One-one is the shareholders list.

CHS:        ‘Kay one is the shareholders list, good.

VK:         The other one is the 300,000 shares that uh Kevin Gillespie, who’s the owner -
            he’s got 300,000 shares that he believes that can come free under this opinion
            with these lawyers, which they’ve already ag- said that they could get—

CHS:        So—

VK:         …an opinion on..

CHS:        --so this uh-I guess he’s the CEO or something. Whatever he is, right? Um—

VK:         Yea.

CHS:        He’s kinda got these 300 to work with and he’ll give ‘em to somebody to help out
            the company like uh for prom- [OV]

VK:         [UI] [OV]

CHS:        Huh?

VK:         They’re gonna be coming our way.

CHS:        Okay so he’s he kn- he’s –he knows what’s going on. He- he’s got this, he’s got
            control of these 300 or and he is gonna assign them to somebody.

VK:         Correct and the 200, or close to 200 is already in Kip’s account right now.

                                                2

                                     UNCLASSIFIED
                                                                                 SC14_15-TRANS-032253
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1246 Page 15 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        Okay and were those 200 kinda generated the same way? He had these somehow
            and uh he pushed them—

VK:         Yea uh-yea very similar. They got-they gave Andrew 300. Um Andrew said he’s
            been, you know, in and out of almost 15,000 shares or so and whatever he’s got
            he’s sending over to Kip. I’m getting confirmation on Kip. The only thing Kip has
            to do is he wants to give Andrew trading authority because Kip’s gonna be, you
            know, in and around. So Andrew’s always around.

CHS:        Okay.

VK:         So Jay just needs to know that he can transact on those shares.

CHS:        And Jay is the guy at uh Seton—

VK:         At Se-at Seton.

CHS:        And does he ever travel? Uh –d is he an owner or anything. Does he ever travel
            here?

VK:         No, but I’m thinking of going over there.

CHS:        Yea, that’s why I ask.

VK:         So because um A, number 1, he doesn’t take any fucking- you know, he says I
            don’t need paperwork [CHUCKLES].

CHS:        Ah.

VK:         Which is great but his-his-his 10% or whatever he charges is just enormous so I
            might- I might need to take a trip once I’m a little better to go over there and do a
            little wining and dining for a couple days and just get our rates down.

CHS:        Where’s he located?

VK:         Seton, I think it’s in the Bahamas.

CHS:        Oh okay so he’s a Bahamas guy. I- I don’t remember I—

VK:         Maybe you and I just-you know do a little puddle jump over there.

                                              3

                                     UNCLASSIFIED
                                                                                 SC14_15-TRANS-032254
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1247 Page 16 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        Yea exactly. No, it sounds like he’s one of the few games left in town, right?

VK:         Yea. I mean, I’m thinking if I can get him down to six points, just you know
            depending on pricing of our-of our, you know, of our-of our deals and our deals
            are usually pretty high anyways so.

CHS:        Right.

VK:         And you know a-and you know, I know if I write [UI] and we still had what’s his
            name onboard, he’d buy those 519,000 notes in a fucking second.

CHS:        Yea.

VK:         I-I take care of that fucker.

CHS:        Yea I know. We got, I-it’s the potholes in the road still. I get it.

VK:         Yea—

CHS:        Um, okay—

VK:         But you know the thing is, it’s just that people in our game that understand that
            and can write that check really easily, makes our lives so much more simpler. You
            know?

CHS:        Yea. L-let me let me ask you a question. So this Kevin Gillespie uh he met up
            with this uh Budhu Annett. Is that her name, Annett Budhu?

VK:         Annett-Annetta Budhu.

CHS:        Is she Indian or is she—

VK:         She is one of those kinda funny Indians. Like she a Fijian Indonesian kind of
            transplant who’s a lesbian and lives in New York and owns a gay bar.

CHS:        Other than that she does shells and uh—

VK:         She’s done shells. She was my original-original go to person for shells.

CHS:        Mkay. So she’s been at it for a long time.


                                               4

                                       UNCLASSIFIED
                                                                                   SC14_15-TRANS-032255
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1248 Page 17 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         Yea now, she’s been at it for a long-long time and she’s kept herself safe and
            secure. You look her up, no problems and it’s-it’s beautiful.

CHS:        Okay.

VK:         She’s got a nice place down in-in New York. She’s got a little brownstone.

CHS:        Okay, nice. Okay, um she kinda calls the shots here. She-she’s hooked in—

VK:         Well I think she’s-I rather-instead of me talking directly to the company, I rather
            talk to her because she’s safe and she’s got her Protons and she’s got her this and
            she’s got her that and you know-I’m not in the mood to sit there and start-I mean I
            will, but I’m not in the mood to directly start interfacing with the company at this
            point, you know?

CHS:        No but it seems like this Kevin and her uh—

VK:         Yea, totally. It’s her shell, it’s her SPA, it’s her it’s her deal. In the sense that, you
            know, she’s gonna see it all the way till the end. She’s championing it. She loves
            the product.

CHS:        Yea she kinda controls-like this 300,000 share paper the 200-she kinda control-
            controls—

VK:         Yea

CHS:        --that with the- the Kevin guy.

VK:         Yea.

CHS:        Mkay. Alright well that was good to put her on because it kinda now we’re pe-
            peeling the onion, you know. First there’s Kip. And then there’s Kip and this
            Hackett guy.

VK:         Yea, Kip is just my placeholder, you know what I mean. He just brought the deal
            to me and he’s got his own position, which is fine.

CHS:        And then- and then this Hackett guy. She got him involved? Is that ki-?



                                                5

                                       UNCLASSIFIED
                                                                                     SC14_15-TRANS-032256
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1249 Page 18 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         You know I haven’t dug in yet. Um Hackett’s gonna call me back. But uh, and-
            and – and Budhu’s calling me, she’s already called me eight times making sure I
            got all the emails and she’s now having Gillespie write for you and me to our
            benefit a summary up to date what’s going on with the company.

CHS:        Okay.

VK:         We’ll have that soon. Um there’s a bunch of press they’re not putting out until
            they figure out what they’re doing with their deal, like in as far a promotion goes.

CHS:        Right—

VK:         Uh.

CHS:        --so she’s told hi-uh Kevin to, hey hold that news or Hackett has or whoever.

VK:         Yea. Everything’s on hold.

CHS:        Okay. Alright.

VK:         Um and Annetta I believe is calling the shots.

CHS:        Okay.

VK:         For the most part.

CHS:        Alright.

VK:         Or-or she has enough of the owner’s ear to be-to listen.

CHS:        Okay I-I think the last piece or one of the pieces that you and I need to understand
            is how many cooks are in the kitchen here? There-there’s Kevin, okay I got him
            he’s the CEO. He’s got all this-he-he’s in the game, let’s just say it that way. He’s
            in the game. Uh there’s a Budhu. Sounds like she’s next level down and she had
            the shell and she kinda has his ear and she kinda poi-uh-directs traffic. Then uh-
            Ha-is-okay is Hackett’s fingers in the pie? Is there somebody else? These Italian
            guys you were talking about? And then Kip and then us, is that-is that sorta where
            it’s at?



                                              6

                                     UNCLASSIFIED
                                                                                SC14_15-TRANS-032257
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1250 Page 19 of 43
                              UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         Yea um I don’t know about the Italian guys but I know Hackett’s in there. He’s
            the one that’s bringing you know the marketing promotion blah-blah-blah to the
            team, right?

CHS:        Okay. Um and that’s all been taken care of in that 40 points.

CHS:        Okay so there’s just-I’m just trying to figure out if there’s other people’s fingers
            in the pie here that—

VK:         Nope.

CHS:        --that- that we—

VK:         Nope.

CHS:        --don’t see and—

VK:         I think Annetta’s gonna take her-her juice out of her restricted stock in her
            position and uh you know, whatever Hackett does with the company, he does.

CHS:        Yea well okay. Alright.

VK:         Well these guys that are dual listing, they’re already kinda making-you know, on
            the AIM and try in London. And they’re got a, you know, four to five million
            letter financing that’s circled. They’ve got, you know, name change being done,
            all that. So I think the company is gonna be healthy with respect to-they’re not
            gonna be like, you know, looking at selling stock ‘cause you know-it’s gonna be
            like another similar to QBIO, where they’ll -they’re getting their financing at
            other places.

CHS:        Right, but the of-I’m just trying to figure out who the Ollie is and the-and you
            know as Ollie is to QBIO, who is to—

VK:         I think our Ollie is gonna be Annetta slash Andrew, but my protection is Kip.

CHS:        Yea ‘cause he holds all the-he’s holding the paper.

VK:         He holds all the paper.

CHS:        Okay. Okay. Sorry I’m just trying to wrap my head around it.

                                              7

                                      UNCLASSIFIED
                                                                                SC14_15-TRANS-032258
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1251 Page 20 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:            No-no-no-no those are great questions. I mean, I’m telling you, that’s how I that’s
               how I kinda manufacture. That’s why I bring in Kip and Kip will fuckin’ you
               know I mean [CHUCKLES] Ki-if it can’t be, you know, if me-if-if I was hanging
               on-on with one arm on a mountain and so was Andrew, and he had to save one of
               them, he’d save me [CHUCKLES]

CHS:           [CHUCKLES] Sorry Andrew. Okay.

VK:            [CHUCKLES] So.

CHS:           Okay the wife is all over me. I gotta do a-a call with her. Um.

VK:            Okay.

CHS:           So I got it-I got these emails. I’m gonna digest them now, okay? And then—

VK:            Okay and then I’m waiting for Ki-Andrew to come back with some positive news
               and I was hoping the California guy will take it. If not, I’m kind of slowly talking
               to Bill. Maybe we can do something with, what’s-his-name and take care of them

CHS:           Okay, also see if Ha-Hackett wants to do a call so we can understand uh, you
               know, who’s in the game and who’s-who, who’s-what.

CK:            Okay well, Joe, Vikram and Hackett are gonna do a phone call.

CHS:           Yea I’ll be Joe again. Okay.

VK:            Okay. Bye.

CHS:           Alright. Ill check in a bit. Thank you

VK:            ‘Kay, bye

CHS:           Bye-bye. That was a call with Vik Khan at 12:10 on October 31st.



End of transcript [00:00:25 - 00:09:10]




                                                 8

                                          UNCLASSIFIED
                                                                                   SC14_15-TRANS-032259
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1252 Page 21 of 43
                                         UNCLASSIFIED

                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/12/2019

 Name and Office of Typist(s):               SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171106_0087.MP3
  If Applicable−Date, Time, Duration:        00:15:22 - 00:17:08

                                 VERBATIM TRANSCRIPTION

 Participants:

                   (VK) Vikram Khanna
                   (KG) Kevin Gillespie
                   (AB) Annetta Budhu
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:



                                                                                      GOVERNMENT
                                                                                        EXHIBIT

                                                                                           4
                                                                                      18CR3072-DMS
                                         UNCLASSIFIED
                                                                           SC14_15-TRANS-032283
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1253 Page 22 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 11/06/2017




CHS:        I’ll tell you w-why this is an important point for us. Um, I-I’d just like everybody
            to understand that way I don’t end up going crazy and-and uh losing my cool
            when uh we all stand around and look at each other and go, oh you never said that
            to me. [CHUCKLES] So-uh-sorry I-I just want to put it out there. S-we’ve got
            166,000 shares. We’ll give you the $100,000 dollars, that’s 300,000 more shares.
            That’s 466,000. The way uh-well let me just-the one I think Annetta is familiar
            with, QBIO. Uh the-when we did that one—

AB:         Yea, yea.

CHS:        We were through that many shares at-at similar price points in about 5 and a half
            weeks, 6 weeks. So, I-I apologize again for-for being so pointed with this stuff but
            to run out of shares is a death blow. QBIO, the day that these-these guys ran out
            of shares, it went from $6 or $7 to $12. And then after that, was a kinda—

KG:         Wow.

CHS:        --was kind of a dog’s lunch because then every shorting house out there uh, you
            know, saw weak –

AB:         Came back, yea.

CHS:        --saw weakness and then-and then they attacked it.

VK:         Well yea and-and then it just you see it was [UI] on everybody radar screen. You
            know, every uh all the [UI] dogs were li-they were they were—

CHS:        Yea-yea-yea

VK:         --they were li-licking their chops.

CHS:        The alphabet crew, probably everybody.

KG:         Yea, right.

CHS:        It’s just-y-you understand what I’m saying, Kevin, we can’t um-these are
            import—


                                              2

                                ENTER CLASSIFICATION
                                                                                SC14_15-TRANS-032284
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1254 Page 23 of 43
                              UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 11/06/2017


KG:            Yea, no. I’m aware. Listen, I’ve-I’ve been in finance, you know uh, going on 30
               years. I know exactly what you’re talking about.

CHS:           Okay.



End of transcript [00:15:22 - 00:17:08]




                                               3

                                  ENTER CLASSIFICATION
                                                                               SC14_15-TRANS-032285
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1255 Page 24 of 43
                                         UNCLASSIFIED

                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/7/2019

 Name and Office of Typist(s):               SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171219_0209.MP3
  If Applicable−Date, Time, Duration:        00:04:22- 00:06:11

                                 VERBATIM TRANSCRIPTION

 Participants:

                   (AH) Andrew Hackett
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:




                                                                                    GOVERNMENT
                                                                                      EXHIBIT

                                                                                           5
                                                                                    18CR3072-DMS

                                         UNCLASSIFIED
                                                                           SC14_15-TRANS-032286
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1256 Page 25 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:        You know, I figured that was my biggest gun, right. I-I get my-my guy that uh
            call with an account like that, I mean he-he’s got his own guy on speed dial with
            E*Trade. He doesn’t have to go to through—

AH:         Wow-wow—

CHS:        --the 800 number. And I told him-

AH:         Wow.

CHS:        -I told him, you –you know, uh no you’re gonna- unfortunately you’re gonna have
            to call me each time you want to place a trade in this piece of shit.

AH:         Wow.

CHS:        [CHUCKLES] sorry.

AH:         Jeez.

CHS:        So that might change. I’m only giving you what I know. Okay?

AH:         Yea.

CHS:        And so my advice to you because I knew that and you didn’t, was you need to
            ramp Liana up and get yourself cleaned [OV].

AH:         Get out of it.

CHS:        Yea. I think so.

AH:         Yep. What I think I might do is in two more months I think my-my stock becomes
            free trading. Yea, I’ll just do uh-uh massive email ca-campaign if I can in 1 or 2
            days and then be done with it.

CHS:        Do you have uh connections to get the email stuff done?

AH:         Yea, yep.

CHS:        Okay, I used to use uh John and Lori. Uh—



                                             1

                                     UNCLASSIFIED
                                                                               SC14_15-TRANS-032287
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1257 Page 26 of 43
                              UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 12/19/2017


 AH:         Yea, I can’t stand them but um—

 CHS:        Nobody—

 AH:         I can go—

 CHS:        --nobody can stand them

 AH:         [CHUCKLES] I just go-I know- all those guys are like- they’re all my age so I
             kinda grew up around with them so—

 CHS:        Okay so you can go to the Wolf and—

 AH:         Yea.

 CHS:        --you can go to the guys that are producing, yea?

 AH:         Yea, yea.

 CHS:        Okay so you go that handled, good.

 AH:         Yea.

 CHS:        Ah uh then when I need that, I’m gonna come through you.

 AH:         Yep.

 CHS:        Uh because I don’t know anybody anymore. Believe it or not, uh uh yea I don’t
             know if you knew this but I used to run a lot of money-uh a lot of campaigns
             and—

 AH:         Oh wow.

 CHS:        --but I-I only used John and Lori. But it-

 AH:         [COUGHS TWICE]

 CHS:        --I mean we were doing a million dollars a month.




                                               2

                                       UNCLASSIFIED
                                                                            SC14_15-TRANS-032288
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1258 Page 27 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


AH:           Yea no that’s like for the longest time- I’m actually most of this year I made most
              of my money on email campaigns, they were working really well for me. I made-I
              was probably doing 4-400 to a million a month as well.

CHS:          Yea. So, I mean it still works it’s just I don’t have the connects anymore—

AH:           Yea.

CHS:          --so my plan was if I need that, I’m gonna come to you for that as well please—

AH:           Yea no problem.

CHS:          Okay, thanks.



End of transcript block [00:04:22- 00:06:11]




                                               3

                                       UNCLASSIFIED
                                                                                SC14_15-TRANS-032289
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1259 Page 28 of 43
                                         UNCLASSIFIED

                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                  10385 Vista Sorrento Parkway
                                   San Diego, California 92121

 File Number:                                318C-SD-2080547-INV14
 Requesting Official(s) and Office(s):       San Diego

 Task Number(s) and Date Completed:          , 8/6/2019

 Name and Office of Typist(s):               SD78082

 Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

 Source File Information
  Name of Audio File or CD:                  171031_0065.MP3
  If Applicable−Date, Time, Duration:        10/31/2017, 00:01:36- 00:09:03


                                 VERBATIM TRANSCRIPTION

 Participants:

                   (VK) Vikram Khana
                   (AB) Annetta Budhu
                   (CHS) Confidential Human Source


 Abbreviations:    [UI]      Unintelligible
                   [PH]      Phonetic
                   [OV]      Overlapping Conversation

 Notations:



                                                                                     GOVERNMENT
                                                                                       EXHIBIT

                                                                                           6
                                                                                      18CR3072-DMS

                                         UNCLASSIFIED
                                                                              SC14_15-TRANS-032262
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1260 Page 29 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         So I got off the phone with Annetta regarding Hackett. Let me tell you all the
            whole story. Gimme one second, let me move this back.

CHS:        Yes please…Kip-Kip Sidhu.

VK:         Kip.

CHS:        Kip Sidhu.

VK:         Um, so Andrew had this Zika deal.

CHS:        Okay [CHUCKLES]

VK:         Way back, I heard about it. Um it was with Ollie, they had a whole thing. And
            Annetta got them the shell for that deal.

CHS:        Mm.

VK:         So she knew Andrew through that. Plus, she knew Andrew for some time in
            Toronto and she does deals all over Canada, Toronto and Vancouver, of course.

CHS:        So Andrew and uh Ollie are-are tight, is that what you’re inferring?

VK:         No-no they are no longer tight because... well—

CHS:        The deal blew up.

VK:         The Zika deal is fine. They are no longer tight because of VTNL and something
            else.

CHS:        Yeah okay. Alright.

VK:         So, whatever.

CHS:        Okay.

VK:         Anyway, Andrew said, let’s do some deals together and Annetta said well I got
            this deal I’m working on and I love it a lot blah-blah-blah, which is this present
            deal. And Andrew put in 300 grand. He gave her 300 grand. That is going to turn
            into 750,000 shares once the S-1 drops.


                                             1

                                     UNCLASSIFIED
                                                                              SC14_15-TRANS-032263
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1261 Page 30 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        I, I get’cha.

VK:         Kay? Um the other 300,000 shares she is willing to give to me once we get going
            um as long as the company, Kevin, gets you know the 50 to $100,000 for those
            shares so he can take care of- get 50,000, 25 or 50,000 to the noteholder guys
            guys and keep them kinda going, you know? Um but she goes, we’re happy, I’m
            happy to give you those 300,000 shares but I mean it’s-I go-I go, Annetta 200,000
            shares- I mean I-I-I need uh- I need my lid, you know, [CHUCKLES] because
            this thing is gonna be like…you breathe on it and its already going—you know
            ‘cause they had it up to 9 bucks at one point you know and that’s when the shorts
            came in.

CHS:        Mhm.

VK:         Nothing there. Somebody put a press release out way back and it was just like, we
            don’t want that, you know. But um now all the pieces of the puzzle are in the deal
            now and things are happening, now they want it to move properly, but um anyway
            we can-those 300,000 extra shares are ours.

CHS:        Okay and like the CEO knows about them. He knows they’re being used for
            promotion and he gets a kickback 100 grand somehow and—

VK:         Yea, take care-he goes, you guys take care- let’s just figure out how we can take
            care of these EMA guys and then we’re golden-you know it’s like his—

CHS:        Okay. So everybody’s in the canoe.

VK:         Yea.

CHS:        Um, was Hackett involved in QBIO?

VK:         Um, no. Just as an investor. He had some um-he had some shares—

CHS:        So he’s-so he has-I only ask ‘cause, you know does he value the program or not?
            Does he already know about it? Does he already—

VK:         He [UI] the program. He knows the QBIO program very very well.

CHS:        Okay so he’s chomping at the bit here?


                                             2

                                     UNCLASSIFIED
                                                                               SC14_15-TRANS-032264
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1262 Page 31 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         They-he’s chomping at the bit and not even that, I can - I mean this whole thing
            started with that whole ice cream deal, which is happening in the background
            don’t forget.

CHS:        Yea the Yuengling, yea.

VK:         Yea the Yuengling.

CHS:        Yea, Yuengling, yea.

VK:         Yea.

CHS:        And-and that’s Hackett’s deal as well.

VK:         That’s Hackett’s deal.

CHS:        And did he get the shell from Ane-Annetta or—

VK:         Not that one. That- I think that shell was already spoken for it’s S-B-N-A, or
            what was it? S-S-N-H-R.

CHS:        Okay, he got that from somebody else.

VK:         Yea.

CHS:        Mkay. She’s not- she’s not involved in that deal. Okay, interesting. Alright. So-so
            that’s probably why Hackett kinda knows everything about you uh because of
            QB, ‘cause how it went and—

VK:         Yea.

CHS:        Presumably then probably thinks he knows about me or—

VK:         N- Yea.

CHS:        Does he know who I am or no?

VK:         I don’t think so. I think he knows that there’s a Michael out there, but I don’t
            know whether it’s connected. That’s why you know, to me you’re just Joe.



                                              3

                                      UNCLASSIFIED
                                                                                 SC14_15-TRANS-032265
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1263 Page 32 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        yea-yea-yea no-no-no I-I am happy to be Joe [CHUCKLES]

VK:         Yea, I like it too. You know J—

CHS:        I’m just [OV]

VK:         [UI] [OV]

CHS:        I’m trying to-you know do we have to explain what needs to be to done or is he
            like super fluent—

VK:         no—

CHS:        or—

VK:         --completely fluent.

CHS:        He watched QB, he knows Ollie, he knows the drill, blah-blah-blah.

VK:         blah-blah-blah-blah.

CHS:        Okay, now. All roads are leading to home. Okay um that’s how he got in the deal.
            He had the Zika deal, he was talking to her, she had this deal, he said let me get a
            piece of it, he put in 300, now they’re married.

VK:         Exactly.

CHS:        Okay. Alright. That makes-and there’s nobody else?

VK:         Nobody else.

CHS:        And it was Andrew’s 300 or was he fronting for something else?

VK:         I think it was his.

CHS:        Okay.

VK:         Him and his partner’s, whoever his partner is, um.

CHS:        This is that Italian thing—


                                              4

                                     UNCLASSIFIED
                                                                                SC14_15-TRANS-032266
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1264 Page 33 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         That Italian guy.

CHS:        Okay.

VK:         He likes to stay in the background quite a bit.

CHS:        Okay

VK:         But Andrew has quite a few of these high net worth individual guys that he runs
            with a lot. It’s kinda like uh Billy’s brother.

CHS:        Oh okay.

VK:         Uh from Vancou [OV]—

CHS:        Frank, yea [OV]

VK:         Frank Anderson who just like, you know, he stays in million dollar homes
            because, you know, his friends own it, you know [CHUCKLES]

CHS:        Right, exactly.

VK:         [UI] hiring some other person so.

CHS:        Right, I hear ya. Okay. What else is uh what else is news?

VK:         That’s about it um.

CHS:        Well that’s all good stuff. So let me um… okay I’m comfortable with that now.

VK:         So we got 300 on the side going to us. 200 or 169 is already at Kip’s. 750 coming
            on the S-1 and whatever else we can come up with, with respect to if we take over
            the notes or whatever, that’s all ours.

CHS:        Okay well the DTC sheets are going to show us a lot too.

VK:         Tomorrow. I’ll have them tomorrow. I’m gonna probably getting into the hospital
            tomorrow afternoon, late afternoon so I’ll be around tomorrow morning to
            forward—



                                              5

                                     UNCLASSIFIED
                                                                             SC14_15-TRANS-032267
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1265 Page 34 of 43
                             UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:          and then—

VK:           --to you and

CHS:          and who will I, d-I mean I can’t suggest that between now and Friday you’re
              gonna be okay to-to talk.

VK:           Well I mean, I should be okay. I mean I- from uh you know, I’m healthy right
              now so the doctor said to me that my chemo is not going to affect me like the way
              it did before.

CHS:          Okay. That’s—

VK:           [UI] chemo like we did before.

CHS:          Okay. Well if we need to then we’ll insert me uh if we don’t have to then that’s
              great. So we’ll—

VK:           Yea, I mean I can insert you at any time. I mean I have no problem with that I’m
              just trying to keep everybody—

CHS:          I’m-I’m just trying to keep the ball rolling.

VK:           Yea, I’m just trying to keep everybody, you know, at bay where it’s like a lot of
              the cro-a lot of the lines don’t cross so if things get stopped, if anybody ever
              looks, you know, so.

CHS:          Did you look at the shareholder list by any chance?

VK:           Yea I didn’t see any surprises.



End of transcript block [00:01:36- 00:09:03]




                                                6

                                        UNCLASSIFIED
                                                                                 SC14_15-TRANS-032268
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1266 Page 35 of 43

                                                                        19493860559@s.whatsapp.net

                                                                        Chzp


                                                                           Participant     Delivered      Read           Played
                                                                           14167292071     1/4/2017       1/4/2017
                                                                           @s.whatsapp.    18:11(UTC+0)   18:18(UTC+0)
                                                                           net Andrew


                                                                        Status: Sent
                                                                        Platform: Mobile

                                                                                                                   1/4/2017 18:11(UTC+0)




 14167292071@s.whatsapp.net Andrew

 Yes I know I had to pay for tlnuf shares it cost me 30k. I have more funds coming in I am
 clearing 40k qbio the stock is at 10.00 I'll have more funds hit

 Status: Read
 Platform: Mobile
                                                                          1/4/2017 18:19(UTC+0)




                                                                        19493860559@s.whatsapp.net

                                                                        Hey


                                                                           Participant     Delivered      Read           Played
                                                                           14167292071     1/4/2017       1/4/2017
                                                                           @s.whatsapp.    19:13(UTC+0)   19:15(UTC+0)
                                                                           net Andrew


                                                                        Status: Sent
                                                                        Platform: Mobile

                                                                                                                   1/4/2017 19:13(UTC+0)




                                                                        19493860559@s.whatsapp.net

                                                                        Price


                                                                           Participant     Delivered      Read           Played
                                                                           14167292071     1/4/2017       1/4/2017
                                                                           @s.whatsapp.    19:13(UTC+0)   19:15(UTC+0)
                                                                           net Andrew


                                                                        Status: Sent
                                                                        Platform: Mobile

                                                                                                                   1/4/2017 19:13(UTC+0)




 14167292071@s.whatsapp.net Andrew

 4
                                                                                                                         GOVERNMENT
 Status: Read
 Platform: Mobile
                                                                                                                           EXHIBIT
                                        1/4/2017 19:15(UTC+0)                                                                     7
                                                                                                                         18CR3072-DMS




                                                                                                                                           5169
                                                                                              SC14_15-REPORTS-038732
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1267 Page 36 of 43
                                         U.S. Department of Justice

                                                      Robert S. Brewer, Jr.
                                                      United States Attorney
                                                      Southern District of California

                                                      Aaron P. Arnzen                      (619) 546-8384
                                                      Assistant U.S. Attorney     aaron.arnzen@usdoj.gov

 San Diego County Office                                                            Imperial County Office
 Federal Office Building                                                            516 Industry Way
 880 Front Street, Room 6293                                                        Suite C
 San Diego, California 92101-8893                                                   Imperial, California
 92251-7501

                                                      August 30, 2019

 Via email delivery

 Marc S. Nurik
 Law Office of Marc S. Nurik
 15551 Manning Avenue, #302
 Los Angeles, CA 90024
 marc@nuriklaw.com

 Joshua J. Jones
 Michelle C. Angeles
 Federal Defenders of San Diego, Inc.
 225 Broadway, Suite 900
 San Diego, CA 92101
 joshua_jones@fd.org
 michelle_angeles@fd.org


        In re: United States v. Hackett, et al., 18CR3072-BTM

 Dear Counsel:

        I am writing to provide notice of expert witnesses in the case against your clients, Andrew
 Hackett and Annetta Budhu (“Defendants”). The United States reserves the right to inform you of
 additional information in the future.

         Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G), I write to provide a written
 summary of the expert testimony that the United States intends to use pursuant to Federal Rules of
 Evidence 702, 703, and 705 during the jury trial in the above-referenced criminal matter. The
 United States reserves the right to offer additional testimony by this expert, or other expert witnesses,
 pursuant to Federal Rules of Evidence 701-705, and for these experts to amend or adjust their opinions
 and testimony and bases therefor, based on information perceived by or made known to the expert
 before or during trial.

                                                                                           GOVERNMENT
                                                                                             EXHIBIT

                                                                                                 8
                                                                                           18CR3072-DMS
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1268 Page 37 of 43
 In re: United States v. Hackett, Budhu
 18CR3072-BTM
 Page 2



        1. Thomas Carocci

         The United States intends to call Thomas I. Carocci as an expert witness. Mr. Carocci is
 Assistant General Counsel of the Criminal Prosecution Assistance Group (“CPAG”) at FINRA. Prior
 to joining CPAG in 2008, Mr. Carocci worked for approximately one year as a Special Investigator at
 the Member Regulation Department at the National Association of Securities Dealers (“NASD”), which
 was FINRA’s predecessor. In that role, he conducted routine and special cause examinations of FINRA
 member firms, and investigated brokerage firm’s books and records, operations, and sales practices to
 determine if they were in compliance with FINRA rules, SEC regulations and U.S. securities laws. He
 has also served in other roles at NASD, including Counsel in CPAG, Investigator in the Examinations
 and Investigations group, and Senior Analyst in Public Offering Review. As set forth in the attached
 C.V., Mr. Carocci has also worked as Vice President, Compliance Regulatory Affairs at Goldman Sachs
 & Co., and Vice President, In-House Counsel at Bowes Funds LLC. In addition, Mr. Carocci has
 provided training to federal and state law enforcement agencies regarding securities markets, fraud
 schemes, and investigative techniques. We will send under separate cover copies of transcripts of
 testimony previously provided by Mr. Carocci in securities fraud matters.

           Among other things, Mr. Carocci is expected to provide at trial background testimony
  concerning the nature, structure, and regulation of the securities markets, and the roles of FINRA and
  the Securities and Exchange Commission (“SEC”) in such regulation. Mr. Carocci is expected to
  testify regarding the following topics: (a) background information about the nature, structure, and
  regulation of the securities markets; (b) the SEC’s and FINRA’s roles in regulating the trading of
  stocks of publically-traded companies; (c) general securities industry terms; (d) disclosure
  requirements of publicly-traded companies registered with the Securities and Exchange Commission
  (“SEC”); (e) documents required to be filed with the SEC to comply with such disclosure
  requirements; (f) the general characteristics of acquiring and merging a public shell with a private
  company; and (g) types of manipulative trading, including match trades, wash trades, and marking the
  close.

          He will also define various terms for the jury, including but not limited to, OTC Markets,
  reverse merger, shell company, promissory note, restricted shares, free-trading shares, affiliate,
  opinion letter, transfer agent, “pink sheets” and “Bluesheets.” Mr. Carocci may define other similar
  terms, including terms that arise during the course of the trial and on cross-examination.

         For example, we expect that Mr. Carocci will testify, in sum and substance, as follows:

            Stock is a type of investment signifying ownership in a corporation, and represents a claim
             on the corporation’s assets and earnings. Stock is measured in shares, which investors can
             buy and sell.

            The United States Securities and Exchange Commission (“SEC”) is an independent
             agency of the United States government responsible for enforcing the federal securities
             laws, which are designed to provide the investing public with full disclosure of all
             material facts regarding matters involving the offer, purchase, and sale of securities,
             among other things. These laws protect the investing public by maintaining fair and
             honest securities markets and eliminating manipulative practices that tend to distort the
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1269 Page 38 of 43
 In re: United States v. Hackett, Budhu
 18CR3072-BTM
 Page 3



            price of stock.

           The Financial Industry Regulatory Authority or “FINRA” is the self-regulatory
            organization for the securities industry, operating under the SEC’s authority. FINRA
            regulates the activities of its members, which include member brokerage firms and
            registered employees of those firms, and promulgates rules accordingly.
            Among other things, FINRA regulates members’ conduct and provides discipline for rule
            violations. FINRA issues professional licenses and conducts related examinations. In
            addition, FINRA conducts surveillance across different securities and product platforms,
            including equities (stock) markets. FINRA conducts such surveillance not only with
            respect to its members, but also non-members, pursuant to agreements that it has with
            various exchanges, entities, and markets, such as OTC Markets, NASDAQ and the New
            York Stock Exchange (“NYSE”). FINRA often makes referrals to the SEC.

           A “stock market” is where shares of a company are traded. There are two types of stock
            markets: exchanges and over the counter. “Exchanges” are centralized marketplaces
            where stock is traded, such as the New York Stock Exchange or the NASDAQ. “Over
            the Counter” (“OTC”) markets are electronic quotation systems that show only stock
            quotes, volume and last sale price.

           The over-the-counter or “OTC Markets” is an inter-dealer quotation and trading system.
            Although OTC Markets has fewer listing requirements than the NYSE and the NASDAQ,
            the SEC still regulates the OTC Markets. OTC Markets maintains different tiers for
            companies with large, midsize, and small capitalizations, and those tiers carry different
            requirements. The issuer is placed in one of three tiers within the Pink Sheets market
            based, in part, on how much information the issuer makes available to the public.

           “Level 2” is a subscription-based service that provides real-time access to the price quotes
            from market makers registered in every NASDAQ-listed and OTCBB security. The Level 2
            window shows the bid prices and sizes on the left side and the ask prices and sizes of the
            right side.

           A “public company” is a company that has issued stock which is traded on a stock market.
            Federal law may require public companies to file reports with the SEC. Different stock
            markets also have different listing requirements, which may also require SEC filings. A
            public company has a board of directors and officers.

           A “reverse merger” is a process by which a private company is merged into a public
            company and continues to trade as that public company.

           Federal law may require public companies to file and/or amend previously filed reports with
            the SEC, including but not limited to the following:

            o   10-K: annual report of the company’s business and financial condition;

            o   10-Q: quarterly report of the company’s financial condition;
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1270 Page 39 of 43
 In re: United States v. Hackett, Budhu
 18CR3072-BTM
 Page 4




            o   8-K: report for “material” corporate events between reporting periods that shareholders
                should know about.

           A “shell company” is defined by regulation, specifically Rule 405 of the Rules and
            Regulations promulgated by the SEC. As set forth therein, a “shell company” is, among
            other things, a company that has no or nominal operations and minimal assets.

           “Restricted shares” are shares or “securities” of a publicly traded company (known as an
            “issuer”) that are not registered with the SEC and cannot be sold to the public. Rule 144 of
            the Rules and Regulations promulgated by the SEC, however, permits the sale of restricted
            securities in certain circumstances.

           “Free-trading” shares are shares that are not restricted and can be sold, or traded, “freely.”

           An “affiliate” of the issuer is a person that, directly or indirectly through one or more
            intermediaries, controls, or is controlled by, or is under common control with, the issuer.

           Legal “opinion letters” generally represent the authority of the issuer to convert restricted
            shares into freely-traded ones.

           A “transfer agent” is a company assigned by the issuer to maintain records of investors,
            account balances, and transactions, including, among other things, transactions pursuant
            to which restricted shares are converted into freely-traded ones. A transfer agent, acting
            on the direction of the company issuing shares, issues and cancels stock certificates to
            reflect changes in ownership. Transfer agents conduct an analysis to determine if
            restrictions on stock certificates can and should be lifted so that the stock can become
            free-trading. These analyses are focused on compliance with the SEC’s registration
            requirements, and exceptions to those requirements.

           A “broker” is any person who facilitates stock transactions for the accounts of others. A
            “brokerage firm” is an entity that brings together buyers and sellers to facilitate a stock
            transaction. Domestic brokers and brokerage firms generally are required to register with
            the SEC and FINRA.

           A “market maker” or “dealer” is a brokerage firm that trades in a particular stock, and
            assumes the risk of holding a certain number of shares of a particular security in order to
            facilitate the trading of that security.

           “Bluesheet” data is information that FINRA members or other clearing firms provide to
            FINRA and the SEC concerning securities trading. Specifically, the data includes
            customer-specific information for a particular stock at a particular time, including
            customer name, address, account number, identity of the shares bought or sold, the
            number of shares bought or sold, the price, and the amount of money paid or received,
            among other things. Firms are required to provide this information to FINRA or the SEC
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1271 Page 40 of 43
 In re: United States v. Hackett, Budhu
 18CR3072-BTM
 Page 5



             upon request.

         Mr. Carocci may also define other terms, as those terms are defined in Rule 144 of the Rules
  and Regulations promulgated by the SEC and Section 13(d) of the Exchange Act of 1934 and the
  Rules promulgated thereunder.

          In addition to, and consistent with defining various terms, including but not limited to the
  terms identified above, Mr. Carocci may describe the process of merging a public shell with a private
  company (the “reverse merger” process). Among other things, he may explain the process of
  acquiring the shell, cleaning up the shell, dealing with outstanding stock associated with the shell, and
  merging that shell with a private company. Mr. Carocci also may explain the process by which debt
  is converted into free-trading shares pursuant to SEC Rule 144, which would include, among other
  things, fulfilling requisite holding periods and affiliate status.

          Additionally, relying on publicly available information, Mr. Carocci also is expected to
  summarize the trading prices and volumes of the stocks at issue, including Arias Intel Corp. He will
  also summarize the brokerage, “Bluesheet” and transfer agent records that have been produced in
  discovery to identify trades placed by or on behalf of defendants and their conspirators, and to
  describe the ownership structure of the companies (who owned how many shares) at different points
  in time.

           Mr. Carocci will also testify about the common aspects of a pump and dump, market
  manipulation scheme. These include obtaining blocks of the subject company’s stock for low
  prices; evading the SEC’s registration requirements such as to make the stock free-trading
  (usually when such stock carries a restrictive legend); distributing the stock to various accounts
  and nominees to improve execution and conceal coordinated trading activity; “pumping” the
  stock to increase price and volume through press releases (the timing and content of which are
  often coordinated with efforts to promote the stock), promotions using, e.g., call rooms, email
  and internet campaigns, and manipulative trading; dumping the shares at prices that are
  artificially inflated by means of promotions and press releases; and distributing the proceeds.

          In connection with his testimony, Mr. Carocci will be preparing a series of summary
  charts. The government will provide copies of such charts in advance of trial. Please note that, in
  addition to Mr. Carocci, the government anticipates calling another summary witness to
  summarize, among other things, telephone, text, bank and brokerage records that have been
  produced previously.

         Mr. Carocci will also testify that it is outside of business norms for public companies to
  disclose material, non-public information to persons and entities outside the company without a
  compelling need to do so, and selectively making such disclosures could violate Reg FD, in
  addition to other securities laws. Moreover, it is often illegal to trade on the basis of such
  information, or to tip others so that they can trade on the basis of such information.
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1272 Page 41 of 43
 In re: United States v. Hackett, Budhu
 18CR3072-BTM
 Page 6



        2. Kara Kennedy

          The United States will also seek to admit the testimony of Kara Kennedy as lay witness
 testimony. Ms. Kennedy worked for ClearTrust LLC, which served as Arias Intel’s transfer
 agent during the period of time relevant to the charged scheme. Ms. Kennedy is expected to
 testify, inter alia, that:

            ClearTrust removed restrictive legends from stock certificates associated with 200,000
             Arias Intel shares that Ms. Budhu obtained directly from First Harvest pursuant to an
             advisory agreement, and that Ms. Budhu later sold to Mr. Hackett pursuant to a share
             purchase agreement.

            Consistent with its policies and procedures, before removing the restrictive legend,
             ClearTrust received instructions from Arias Intel, and reviewed representations made by
             Ms. Budhu and Mr. Hackett, and in an opinion letter submitted by attorney John Dolkart.

            ClearTrust placed substantial weight on these representations, and reviewed them as part
             of an analysis of whether the referenced shares could and should be free-trading, or remain
             restricted, under the SEC’s registration requirements.

         In the event the Court disagrees, and considers the testimony of Ms. Kennedy to be expert
 testimony, please consider this to letter to provide notice of expected expert testimony by Ms.
 Kennedy.

                                                   ***

         The government reserves the right to call substitute expert witnesses, as well as to call
  additional expert witnesses, and will provide advance notice of any intent to do so.

          Pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C), the United States hereby requests
  a similar written summary regarding experts you may call at trial.

        Please do not hesitate to contact either of us if we can be of any assistance. We can be reached at
 (619) 546-8384 (Aaron) or (619) 546-9721 (Drew).

                                                      Very truly yours,

                                                      ROBERT S. BREWER, JR.
                                                      United States Attorney

                                                      Aaron P. Arnzen
                                                      AARON P. ARNZEN
                                                      ANDREW J. GALVIN
                                                      Assistant U.S. Attorneys
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1273 Page 42 of 43




                                                                 QBIO 5/9-5/13
                  Date     Byyers Name      Shares   Price Per    Total Sale   Gross Comm
                                                     $             $           $
                5/9/2016   Mat Gates         900     3.97         3,573.00     1,071.90
                                                     $             $           $
                5/9/2016   Ron Levine        297     3.97         1,179.09     353.73
                                                     $            $            $
                5/9/2016   Ron Levine        990     3.97         3,930.30     1179.09
                                                     $            $            $
               5/10/2016 Jim Nye             630     3.92         2,469.60     740.88
                                                     $            $            $
               5/10/2016   Donny Wade        255     3.92         999.60       299.88
                                                     $            $
               5/10/2016   Kenneth Walker    765     3.92         2,998.80     $        899.64
                                                     $            $            $
               5/11/2016   Jim Nye           600     3.93         2,358.00     760.50
                                                     $            $            $
               5/11/2016   John Scheltz      395     3.80         1,501.00     450.30
                                                     $            $            $
               5/12/2016   Thomas Warren     649     3.85         2,498.65     749.59
                                                     $            $
               5/13/2016   Brandon Flynn    1,020    3.82         3,896.40     $        1168
                                                                  $            $

                                                                  $            $

                                                                  $            $

                                                                  $            $

                                                                  $            $




                                                                                                 GOVERNMENT
                                                                                                   EXHIBIT

                                                                                                      9
                                                                                                 18CR3072-DMS



                                                                       SC14_15-REPORTS-038731
Case 3:18-cr-03072-DMS Document 223-1 Filed 03/13/20 PageID.1274 Page 43 of 43




                                                                        GOVERNMENT
                                                                          EXHIBIT

                                                                             10
                                                                         18CR3072-DMS
